Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 61 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,  34-60, and 62-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is toensure that the inventor had possession, as of the filing date of the application, of thespecific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification mustdescribe an invention and do so in sufficient detail that one skilled in the art canclearly conclude that "the inventor invented the claimed invention." Lockwood v.American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir.1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir.1989) ("[T]he description must clearly allow persons of ordinary skill in the art torecognize that [the inventor] invented what is claimed."). Thus, an applicantcomplies with the written description requirement "by describing the invention,with all its claimed limitations, not that which makes it obvious," and by using"such descriptive means as words, structures, figures, diagrams, formulas, etc.,that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d1398. 
Further, for a broad generic claim, the specification must provide adequate writtendescription to identify the genus of the claim. In Regents" of the University of Califorrniav. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like adescription of a chemical species, 'requires a precise definition, such as bystructure, formula, [or] chemical name,' of the claimed subject matter sufficient todistinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; Inre Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In othercases, particularly but not necessarily, chemical cases, where there isunpredictability in performance of certain species or subcombinations other thanthose specifically enumerated, one skilled in the art may be found not to havebeen placed in possession of a genus ...") Regents of the University of Califorrniav. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP states that for a generic claim the genus can be adequately described ifthe disclosure presents a sufficient number of representative species that encompass thegenus. MPEP § 2163. If the genus has a substantial variance, the disclosure mustdescribe a sufficient variety of species to reflect the variation within that genus. SeeMPEP § 2163. Although the MPEP does not define what constitute a sufficient numberof representative species, the courts have indicated what do not constitute a representativenumber of species to adequately describe a broad genus. In Gostelli, the courtsdetermined that the disclosure of two chemical compounds within a subgenus did notdescribe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
Further, satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (MPEP 2163 II A 3 a ii)
The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1,"Written Description" Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column3), in accordance with MPEP § 2163, specifically state that for each claim drawn to agenus the written description requirement may be satisfied through sufficient descriptionof a representative number of species by a) actual reduction to practice; b) reduction todrawings or structural chemical formulas; c) disclosure of relevant, identifyingcharacteristics (i.e. structure) by functional characteristics coupled with a known ordisclosed correlation between function and structure. The analysis of whether thespecification complies with the written description requirement calls for the examiner tocompare the scope of the claim with the scope of the description to determine whetherapplicant has demonstrated possession of the claimed invention (Federal Register, Vol.66, No. 4, p. 1105, 3rd column, 3rd paragraph). Below is such comparison. 
Scope of claims:
A compound of formula (I): 
    PNG
    media_image1.png
    161
    294
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    188
    557
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    85
    714
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    547
    721
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    190
    722
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    251
    723
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    647
    719
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    92
    665
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    513
    722
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    383
    725
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    88
    706
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    739
    719
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    251
    722
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    55
    666
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    26
    535
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    254
    729
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    607
    722
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    121
    706
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    82
    691
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    351
    716
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    119
    708
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    380
    717
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    83
    714
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    85
    712
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    513
    719
    media_image25.png
    Greyscale
, pharmaceutical composition comprising the compounds, and method of using the compound/composition for inhibiting PD-1/PD-L1 interaction or treating a disease /disorder associated with PD-1/PD-L1 interaction.
  
Scope of disclosure
Reduction to Practice
Only 12 compounds are disclosed in the application:

    PNG
    media_image26.png
    100
    230
    media_image26.png
    Greyscale
(example 1);

    PNG
    media_image27.png
    90
    252
    media_image27.png
    Greyscale
(example 2);

    PNG
    media_image28.png
    89
    236
    media_image28.png
    Greyscale
(example 3);

    PNG
    media_image29.png
    89
    275
    media_image29.png
    Greyscale
(example 4);

    PNG
    media_image30.png
    89
    272
    media_image30.png
    Greyscale
(example 5);

    PNG
    media_image31.png
    85
    238
    media_image31.png
    Greyscale
(example 6);

    PNG
    media_image32.png
    87
    239
    media_image32.png
    Greyscale
(example 7);

    PNG
    media_image33.png
    87
    271
    media_image33.png
    Greyscale
(example 8);

    PNG
    media_image34.png
    107
    240
    media_image34.png
    Greyscale
(example 9);

    PNG
    media_image35.png
    96
    241
    media_image35.png
    Greyscale
(example 10);

    PNG
    media_image36.png
    85
    267
    media_image36.png
    Greyscale
(example 11);

    PNG
    media_image37.png
    85
    268
    media_image37.png
    Greyscale
(example 12);

 The compounds reduced to practice support the following:
X1, X2, X3, X4 and X5 are CH; or R4 and R5 are H,
Cy is cyclohexane, or phenyl, optionally substituted with methoxy, fluoro, methoxy and fluoro, or the phenyl is fused to form (1-methyl-1H-indazol-4-yl)phenyl, or benzodioxin; R6 is methyl, fluoro, or methoxyl;
R7 is methyl or CN; 
R9 is methyl, or ethyl;
 R8 is 2-carboxylic-piperidine-methyl, or 2-hydroxyethylaminomethyl;

Reduction to structural of chemical formulas:
The only disclosure, in addition to the species reduced to practice, is in the form of general formula with lists of possible groups. This kind of disclosure is not representation of any species. A "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species. MPEP 2163.1.A. and Fujikawa v. Wattanasin, 93 ”.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed.Cir. 1996). Therefore, there is no species (e.g., by reduction to structural/chemical formulas) in addition to those reduced to practice. 
Correlation between Structure and Function." 
A correlation between structure and function, for the instantly claimed genus of compounds, is neither known in the art nor disclosed in the specification. Thus, it is not understood what specific structures for the claimed variables will lead to compounds that have the instantly claimed activity. Note, the pharmaceutical art is generally known as unpreditable. The only disclosed utility of claimed compounds are modulating PD-1/PDL1 protein/protein interaction thereby treating various diseases. The application merely discloses a binding assay result of the 12 disclosed compounds (page 80 of the specification) and provide no guidance and/or direction as to the structural-activity relationship. Note, The biological activity of disclosed compounds vary greatly, ranging from IC50 ≤ nM (+) to 500nM < IC50≤10000 nM (+++). See, table 1 at page 80 of the specification, suggesting a high unpredictability of the structure-activity relationship. For example, compound 1 
    PNG
    media_image26.png
    100
    230
    media_image26.png
    Greyscale
 and compound 9 
    PNG
    media_image34.png
    107
    240
    media_image34.png
    Greyscale
only differ by -CH2- structurally (methyl vs. ethyl), but the biological activity varies from + to +++.
III. Analysis of Fulfillment of" Written Description Requirement:The structure/activity relationship (SAR) for binding and activity is elucidated upon analysis of IC50 data of multiple compounds with various types of structural modifications. These types of studies provide insight into the structural limitations that are required for activity, i.e. specific structural elements tolerated for the claimed activity. In the absence of such correlation, it is not possible to determine what structural modifications will allow for the preservation of thedesired activity.In conclusion: (i) substantial structural variation exists in the genus/subgenus embraced by claims 1-28 and 30; (ii) disclosure of species supporting genus is limited to compounds reduced to practice, which scope is not commensurate with the scope of genus/subgenus claimed; (iii) common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function, is neither disclosed in the instant application nor commonly known in the art. Thus, the specification fails to provide adequate written description for the genus of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Remarks
	Compounds recited in claim 61 is allowable as the prior art as a whole do not teach the N-substitued phenyl pyridone carboxylic amide derivatives with the particular combined substituents Cy, R7, R8 and R9 (as shown in the general formula). BMS-777607 is one of the closest prior art compounds of pyridone carboxylic amide:  
    PNG
    media_image38.png
    173
    266
    media_image38.png
    Greyscale
 (US 7,851,489 B2).  Suarez et al. (“Inhibitors of TAM subfamily of tyrosine kinases: synthesis and biological evaluation.” European Journal of Medicinal Chemistry, 2013, Vol. 61, pp 6-25). discloses modified BMS 777607 wherein the heteroaryl ring is attach the phenyl directly. See, compounds 17f-i and 18 f-i, page 6 therein. However, compounds herein are structurally distinct from those compounds as they have distinct substituents at different locations of the pyridone carboxylic amide core structures. Further the compounds herein have therapeutic target different from those of BMS 777607. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627